Case: 12-31240      Document: 00512446883         Page: 1    Date Filed: 11/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-31240
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 19, 2013
MICHAEL COOPER,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

TIM WILKINSON, individually and in his official capacity; NURSE ANGIE
WOOD, individually and in her official capacity; SHERYL WILEY,
individually and in her official capacity; PAT THOMAS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:09-CV-1568


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Michael Cooper appeals the dismissal of his 42 U.S.C. § 1983 action. His
brief contains no citations to the record in support of either his statement of
the facts or his legal argument. Under Federal Rule of Appellate Procedure
28(a)(7) and (9), the appellant’s brief must include “a statement of facts
relevant to the issues submitted for review with appropriate references to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-31240    Document: 00512446883    Page: 2   Date Filed: 11/19/2013


                                No. 12-31240

record” and an argument section that contains the “appellant’s contentions and
the reasons for them, with citations to the authorities and parts of the record
on which the appellant relies.” Because Cooper has not provided any record
support for his appellate arguments, he has abandoned them by failing to
adequately brief them. See United States v. Cothran, 302 F.3d 279, 286 n.7
(5th Cir. 2002); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Accordingly, Cooper’s motion to file a supplemental brief is GRANTED,
the motion for appointment of counsel is DENIED, and the judgment of the
district court is AFFIRMED.




                                      2